ORDER
PER CURIAM.
Defendant Orlando R. Jackson appeals his sentence, arguing that under United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the district court should not have increased his offense level for organizing, leading, or supervising a criminal activity, U.S.S.G. § 3B1.1(e), and for reckless endangerment to another person during flight, U.S.S.G. § 3C1.2. Jackson pled guilty to two counts of stealing postal money orders, 18 U.S.C. § 500, and one count of possessing stolen postal money orders. 18 U.S.C. § 641. He received a 15-month sentence of imprisonment, which expired roughly two months after we heard oral arguments in this case.
We have confirmed that Jackson was released from the custody of the Bureau of Prisons on February 11, 2005. Consequently, this appeal is moot. United States v. Namey, 364 F.3d 843, 844 n. 1 (6th Cir.2004); United States v. Delgado, 350 F.3d 520, 524 n. 4 (6th Cir.2003). We therefore dismiss the appeal.
IT IS SO ORDERED.